Richardson, C. J.
The proper plea in this case would have been, the general issue of nil debet ;(1) and the only objection to the plea of the defendant in point of form seems to be, that it amounts to the general issue. But the plaintiff cannot avail himself oí this objection upon a general demur*456rer, as this demurrer must be considered. 1 Chitt, PI. 498. —1 Sound, 161, note 1, and 337,h., note 3. ■
Before any rent became due, the plaintiff’s reversion passed to the defendant, and there is no doubt that the rent passed as incident to the reversion, and became extinguished. 10 Coke 127, dune's case.—Cro. Ja. 309, S. C.— Yelv. 167.
We are therefore of opinion, that the plea is a sufficient answer to the action, and that there must be

Judgment for the defendant.